Case 1:19-cv-00276-PLM-RSK ECF No. 8-7, PageID.320 Filed 05/22/19 Page 1 of 2



POWERS & GREENGARD
Beth Werking                                                  The Carriage House
                                                              509 Franklin
11645 Lakeshore Drive                                         Grand Haven MI 49417
Grand Haven, MI 49417
                                                              Phone: (616) 512-5474
                                                              Facsimile: (616) 743-5917
Beth Werking                                                  E-mail: mgreengard@powersgreengard.com
                                                              www.powersgreengard.com
4992 River Oaks Rd.
Rockford, MN, 55373                                           Licensed in Michigan and Illinois


January 22, 2019

VIA CERTIFIED US MAIL

Re:   Destruction of Personal Property

Mrs. Werking:

I represent your son, David Werking. David contacted me regarding potential
destruction of his personal property. David alleged that the destruction of the
property took place sometime in or around the fall of 2017.

David provided a list of items that he alleged you, under no right, destroyed. David
also provided an incident number with the Ottawa County Sheriff’s Department. I
contacted the Ottawa County Sheriff’s Department and received the attached police
report.

In the police report, you indicate that the personal property was “destroyed and
discarded”. (Police Report, Page 3, Paragraph 6).

Neither David nor I are aware of any legal right to destroy the property. Absent such,
David has been harmed in the amount of Twenty Eight Thousand Nine Hundred
Forty and 72/100 Dollars ($28,940.72). This number is based upon receipts David has
kept for the personal property. The number may actually be higher because David
does not have all the receipts for all the personal property.

Please remit payment to my offices in the above amount by February 1st, or we will be
forced to take action up to and including suit in Ottawa County Circuit Court for
statutory conversion (and associated treble damages and attorneys fees).

If I am mistaken as to any details, I would welcome a phone call (number listed above)
to clarify. I hope we can resolve this manner expeditiously, amicably, and quietly.
Case 1:19-cv-00276-PLM-RSK ECF No. 8-7, PageID.321 Filed 05/22/19 Page 2 of 2




Thank you in advance.

Sincerely,


Miles Greengard

/encl

cc: DW (w/ encl) (via e-mail)
